Case: 12-11144      Document: 00512488497         Page: 1    Date Filed: 01/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-11144
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 3, 2014
THOMAS ANTHONY-EL,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

BANK OF AMERICA; COUNTRYWIDE; US BANK NATIONAL
ASSOCIATION, as trustee for the certificateholders of Citigroup Mortgage
Loan Trust Inc., Mortgage pass-through certificates, series 2007-AR7;
MORTGAGE         ELECTRONIC           REGISTRATION            SYSTEMS,
INCORPORTATED, 100034200057569950; RECON TRUST COMPANY N.A.;
BARRETT DAFFIN FRAPPIER TURNER & ENGEL, L.L.P.; LAUREN
CHRISTOFFEL; KEIA ANDERSON,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-144


Before DAVIS, OWEN and HAYNES, Circuit Judges.
PER CURIAM: *
       Thomas Anthony-El has filed a motion for leave to proceed in forma
pauperis (IFP) on appeal following the district court’s dismissal of his civil


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-11144    Document: 00512488497     Page: 2   Date Filed: 01/03/2014


                                 No. 12-11144

action. A movant for leave to proceed IFP on appeal must show that he is a
pauper and that the appeal presents a nonfrivolous issue.             28 U.S.C.
§ 1915(a)(1); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
      The financial requirement of poverty to qualify for IFP status does not
require absolute destitution. Adkins v. E.I. Du Pont de Nemours & Co., 335
U.S. 331, 339 (1948). The question is whether the movant can afford the costs
of litigation without undue hardship or deprivation of life’s necessities. Id. at
339-40. To make this showing, Anthony-El must file an affidavit listing his
assets as required by § 1915(a)(1). See Haynes v. Scott, 116 F.3d 137, 139-40
(5th Cir. 1997). Based on the limited information provided, Anthony-El has
not made the financial showing required to proceed IFP on appeal.
      Additionally, Anthony-El has failed to demonstrate that his appeal
presents a nonfrivolous issue. See Carson, 689 F.2d at 568. A movant shows
that he has a nonfrivolous issue for appeal by demonstrating that the “appeal
involves legal points arguable on their merits.” Howard v. King, 707 F.2d 215,
219-20 (5th Cir. 1983) (internal quotation marks and citation omitted).
Although this court liberally construes the briefs of pro se litigants, arguments
must be briefed in order to be preserved. FED. R. APP. P. 28(a)(8); Mapes v.
Bishop, 541 F.3d 582, 584 (5th Cir. 2008). Even when his brief is liberally
construed, Anthony-El has failed to identify any error in the district court’s
basis for dismissing his complaint. Accordingly, the motion for leave to proceed
IFP is DENIED, and the appeal is DISMISSED AS FRIVOLOUS. See Carson,
689 F.2d at 586; 5TH CIR. R. 42.2.




                                       2